

116 S1305 IS: St. Mary's Reinvestment Act
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1305IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Tester (for himself and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish a Federal cost share percentage for the Milk River Project in the State of Montana.1.Short titleThis Act may be cited as the St. Mary's Reinvestment Act.2.Cost share for the Milk River Project(a)Definition of Milk River Project(1)In generalIn this Act, the term Milk River Project means the Bureau of Reclamation project authorized by the Secretary of the Interior on March 14, 1903, under the Act of June 17, 1902 (32 Stat. 388, chapter 1093), commencing at Lake Sherburne and providing water to a point approximately 6 miles east of Nashua, Montana.(2)InclusionsThe term Milk River Project includes—(A)Swiftcurrent Dike;(B)Lake Sherburne;(C)Nelson and Fresno dams, dikes, and reservoirs;(D)St. Mary, Dodson, Vandalia, and Paradise Diversion dams;(E)Dodson pumping plant; and(F)associated siphons, canals, drops, laterals, and drains.(b)Cost shareThe Federal share of the cost of the operation, maintenance, repair, and replacement of the Milk River Project shall be 75 percent, which shall not be reimbursable to the United States.